Citation Nr: 1736077	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  12-20 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for mild dysplasia.

2.  Entitlement to service connection for complication of pregnancy, fetal demise.

3.  Entitlement to service connection for ovarian cysts.

4.  Entitlement to service connection for fibrocystic breast disease.

5.  Entitlement to service connection for facial marks/vitiligo.

6.  Entitlement to service connection for sinusitis.

7.  Entitlement to an initial compensable rating for allergic rhinitis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from March 1971 to March 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the VA Regional Office (RO) in St. Petersburg, Florida.

The case was remanded in February 2015 to provide the Veteran with her requested hearing.  The Veteran testified at a hearing in June 2015 before a Veterans Law Judge (VLJ) who is no longer employed by the Board.  A transcript of the hearing has been associated with the claims file.  In July 2017, the Veteran was notified that the VLJ who conducted her hearing was no longer with the Board and could request a new hearing.  The letter notified her that if no response was received within 30 days from the date of the letter, it would be assumed that she did not want another hearing and would proceed accordingly.  To-date, no reply has been received; consequently, the Board concludes that the Veteran does not want a new hearing and will proceed to review the case.
At the hearing, the Veteran submitted a written statement requesting that a Statement of the Case (SOC) be issued for an initial compensable rating for bilateral hearing loss disability.  Service connection for bilateral hearing loss disability with a noncompensable rating was granted in a May 2012 rating decision; however, no Notice of Disagreement (NOD) with respect to this issue was ever received.  The June 2015 statement is three years after the rating decision and cannot be considered as a timely NOD.  See 38 C.F.R. § 20.302 (2016).  Consequently, an SOC is not warranted.  Rather, the Board considers the Veteran's request to be an increased rating claim.  

Additionally, in the December 2008 rating decision on appeal, service connection for depression was denied.  The Veteran did not appeal that issue.  At the hearing, the issue of service connection for a psychiatric disorder as due to her miscarriages during service was raised.  See June 2015 Hearing Transcript (T.) at 16.  

Therefore, in light of the above, the issues of an increased rating for bilateral hearing loss disability and a petition to reopen the previously denied claim of service connection for a psychiatric disorder have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are REFERRED to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The issue of service connection for complication of pregnancy, fetal demise being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  In June 2015, prior to the promulgation of a decision in the appeal, the Veteran withdrew from appellate review the appeal of the issues of service connection for mild dysplasia, ovarian cysts, and sinusitis; and for an initial compensable rating for allergic rhinitis.  
2.  The Veteran has fibrocystic breast disease that is at least as likely as not related to her military service.  

3.  The Veteran has vitiligo that is at least as likely as not related to her military service.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal of the claim for service connection for mild dysplasia by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for withdrawal of an appeal of the claim for service connection for ovarian cysts by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

3  The criteria for service connection for fibrocystic breast disease have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

4.  The criteria for service connection for vitiligo have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

5.  The criteria for withdrawal of an appeal of the claim for service connection for sinusitis by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

6.  The criteria for withdrawal of an appeal of the claim for an initial compensable rating for allergic rhinitis by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

As a preliminary matter, the Board has reviewed the claim file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

II.  Analysis 

A.  Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the Veteran or by her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn the appeal of the issues of service connection for mild dysplasia, ovarian cysts, and sinusitis; and for an initial compensable rating for allergic rhinitis.  See T. at 2; June 2015 Statement in Support of Claim.  Hence, there remain no allegations of errors of fact or law for appellate consideration of these issues.  Accordingly, the Board does not have jurisdiction to review the appeal of the issues of service connection for mild dysplasia, ovarian cysts, and sinusitis; and for an initial compensable rating for allergic rhinitis, and they are dismissed.


B.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

	1.  Fibrocystic Breast Disease

The Veteran's service treatment records (STRs) show a diagnosis of fibrocystic breast disease.  See, e.g., September 1974 record.  An undated record shows that the Veteran declined to undergo a separation examination at retirement from service.  At her hearing, the Veteran testified that she did not have any issues with her breasts prior to service and had no diagnosis of fibrocystic breast disease before service.  T. at 17.  The Veteran is currently service connected for scarring associated with biopsies performed during service as a result of fibrocystic breast disease.

Post-service treatment records continue to show a diagnosis of fibrocystic breast disease.  See, e.g., August 2003 treatment record.  At a March 2012 VA examination, the Veteran was diagnosed with residual scar bilateral fibrocystic breast status post multiple biopsies.  The Veteran testified that she currently had cysts.  T. at 21.
Based on a review of the evidence, the Board concludes that service connection for fibrocystic breast disease is warranted.  The evidence shows that the Veteran was first diagnosed with fibrocystic breast disease in service.  When affording the Veteran the benefit-of-the-doubt, the Board finds that the evidence shows that she continues to have fibrocystic breast disease and that such began during service.  In this case, the 2003 record shows a post-service diagnosis of fibrocystic disease.  During this appeal, the VA examiner diagnosed the Veteran with residual scar bilateral fibrocystic breast, suggesting that she continues to manifest fibrocystic breast disease.  Additionally, the Veteran testified that she currently had cysts; she is competent and credible to report such.  Consequently, the evidence supports a finding that the Veteran continues to have fibrocystic breast disease.  There is no evidence showing an intercurrent event, injury, or disease between the diagnosis during service and the current diagnosis.  

Therefore, when affording the Veteran the benefit of the doubt, after considering all of the evidence of record, the Board concludes that a finding of service connection is warranted.  Service connection for fibrocystic breast disease is, therefore, granted.

	2.  Facial Marks/Vitiligo

The Veteran's STRs show a diagnosis of vitiligo.  See, e.g., October 1977 dermatology consultation.  At her hearing, the Veteran testified that her skin problems started in service.  T. at 25.  

At a March 2012 VA examination, the Veteran was diagnosed with vitiligo.  The examiner discussed some of the Veteran's STRs and post-service treatment records, but did not address the October 1977 record showing a diagnosis of vitiligo.  The examiner opined that the Veteran's vitiligo was less likely than not caused by, related to, or worsened beyond natural progression due to military service.  The examiner opined that it was after military service.  They opined that medical records were silent for clinical diagnosis of vitiligo and negative for chronic condition.  

Based on a review of the evidence, the Board concludes that service connection for vitiligo is warranted.  The evidence shows that the Veteran was first diagnosed with vitiligo in service.  The Veteran's competent and credible testimony shows that she had no skin problems prior to service.  The evidence also shows a current diagnosis of vitiligo.  When affording the Veteran the benefit-of-the-doubt, the Board finds that the onset of her currently diagnosed vitiligo was during her military service.  As with her fibrocystic breast disease, there is no evidence showing an intercurrent event, injury, or disease between the first diagnosis in service and the current diagnosis. 

The Board acknowledges the negative nexus opinion from the VA examiner.  However, this opinion does not address the 1977 in-service dermatology consultation clearly showing a diagnosis of vitiligo.  Moreover, there is no evidence of a diagnosis of vitiligo prior to service.  As such, the Board concludes that this opinion lacks probative value as it did not consider the Veteran's full history of her skin complaints.

In light of the in-service diagnosis and continued post-service diagnosis, when affording the Veteran the benefit of the doubt, the Board concludes that a finding of service connection is warranted.  Service connection for vitiligo is, therefore, granted.


ORDER

The claim of entitlement to service connection for mild dysplasia is dismissed.

The claim of entitlement to service connection for ovarian cysts is dismissed.

Entitlement to service connection for fibrocystic breast disease is granted.

Entitlement to service connection for vitiligo is granted.

The claim of entitlement to service connection for sinusitis is dismissed.
The claim of entitlement to an initial compensable rating for allergic rhinitis is dismissed.


REMAND

After reviewing the claim file, the Board finds that a remand is necessary for the remaining issue on appeal.  The Veteran's STRs show that she had pregnancies end in miscarriage during service.  It is not clear what, if any, disabling residuals the Veteran has as a result of her miscarriages.  She testified about ongoing gynecological care after service.  T. at 23-24.  As the Veteran's complete records have not been obtained, the Board finds that a remand is necessary so that the medical record is complete prior to rendering a decision in this matter.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure records of treatment that the Veteran has recently received.  The Board is particularly interested in records of such treatment that the Veteran may have received from the Pensacola VA Medical Center; Eglin Air Force Base; Sacred Heart Hospital; and from any other providers identified by the Veteran.  If any such records identified by the Veteran are not available, she should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claim file.  All such available reports should be associated with the claim folder.

2.  If evidence received pursuant to directive one suggests that the Veteran has a current gynecological disorder, schedule an appropriate VA examination to determine the nature, extent, and etiology of any diagnosed complication of pregnancy, fetal demise.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  

The examiner is requested to review the record and offer an opinion as to whether it is at least as likely as not (a probability of approximately 50 percent or greater) that any diagnosed complication of pregnancy, fetal demise had its onset in service or is related to the Veteran's military service, to include as due to the in-service miscarriages.  A complete rationale should be given for all opinions and conclusions expressed.  

3.  Then, after any further development deemed necessary, readjudicate the Veteran's claim.  If any benefit remains denied, the Veteran and her representative must be provided a Supplemental Statement of the Case, which includes a summary of any additional evidence submitted.  The requisite period of time for a response should be afforded.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on this matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
E.I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


